Citation Nr: 1339485	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability evaluation greater than 10 percent for service-connected anxiety and depression. 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1996 to June 2000.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination. VAOPGCPREC 11-95 (Apr. 7, 1995).

The Veteran was granted service connection for an acquired psychiatric disorder in July 2011.  This disability was rated as 10 percent disabling.  He was afforded a VA examination in April 2011.  The evidence suggests that his condition may have worsened since his last VA examination.

Specifically, a June 2013 VA treatment record states the Veteran is "now experiencing an increase in his anxiety, including panic attacks [that] are occurring while he is sleeping."  An October 2013 VA treatment record reveals the Veteran reported "severe symptoms of self-criticalness" and "suicidal thoughts."  Further, his representative noted in the May 2012 VA Form 9 that the Veteran's symptoms "wax and wane," but have worsened since his 2011 VA examination. 

Because of this information and the time that has passed since his last VA examination, the Veteran merits a new examination to determine the current severity of his acquired psychiatric disorder.  His recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records from the Manchester VA Medical Center, dated since October 2013.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to his acquired psychiatric disorder.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Then, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his agent with a Supplemental Statement of the Case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

